EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Hudson on 11/22/2021.
The application has been amended as follows: 

1.	A method of making an air filter with at least one enhanced additive, comprising:
producing an air filtration media;
printing a latex base containing the at least one enhanced additive on the air filtration media; 
folding the air filtration media to form a plurality of v-shaped pleats; [[and]] 
incorporating the air filtration media into a paperboard frame; and
wherein the latex base is in the form of at least one intermittent geometric shape.
6. (Canceled). 
7. The method of making an air filter according to claim [[6]]1, wherein the at least one intermittent geometric shape is a plurality of generally circular dots, squares, and/or lines. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are convincing. USPA 2002/0152890 does not disclose printing the latex base containing the at least one enhanced additive prior to folding the air filtration media, as claimed. Furthermore, USPN 6,099,901 does disclose that the latex base is in the form of at least one intermittent geometric shape, as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776